Case 2:18-cv-04796-JS-AYS Document 41 Filed 07/04/20 Page 1 of 3 PageID #: 679




         In the United States District Court for the
            Eastern District of New York (Islip)

                                WILLIAM E. CUTHBERT,
                                   Plaintiﬀ - Movant,

                                              v.

                 THE TOWN OF EAST HAMPTON, NEW YORK;
                   FRANK TROTTA; and HARRY JOHNSON;
                          Defendants - Respondents.


     Rule 59(e), 60(b), LR 6.3 Request for Relief from Prior Order and for Reconciliation
                            FRE § 201 Request for Judicial Notice

                          Civil Action No. 18-CV-4796 ( JS) (AYS)


       PLAINTIFF’S COUNSEL’S SUPPORTING AFFIDAVIT




                      ORAL ARGUMENT REQUESTED




                                                                                            i
Case 2:18-cv-04796-JS-AYS Document 41 Filed 07/04/20 Page 2 of 3 PageID #: 680




                                                  AFFIDAVIT


         Plaintiff files this memorandum to (1) reply to Defendants’ Opposition to his Motion

to Reconsider an Order adopting a Magistrate’s R&R, dismissing this case in FRCP § 12(b)(6);

and (2) to correct misapprehension whether and if so the degree to which Plaintiff received

substantial assistance from any counsel in preparing his Objection to the R&R filed as ECF 28.

The Court is assured that he did not, and so special pro se consideration is appropriate.

         This section is largely a duplicate of a supporting affidavit filed in connection with this

memorandum, but that had to be sworn, so was separately filed as its own judicial document. 1


I.       WHAT PLAINTIFF FILED AGAINST ADVICE AS WHAT HE
         THOUGHT WOULD ONLY BE PART OF HIS OBJECTION TO
         THE R&R WAS (IT SHOWS) ALL HIS OWN WORK PRO SE

         On April 10, 2020, this Court directed Plaintiff to disclose if he’d had substantial assis-

tance of any counsel in preparing whatever he was to submit sub titulo Plaintiff’s Objection to

the Magistrate’s R&R, which recommended § 12(b)(6) dismissal.

         He did not and apologizes. He misunderstood because the only assistance he received

was from me, and by then Counsel had decided (with his approval) to give up the presentation

of Counsel’s work for Plaintiff as a limited scope “assistance” and simply appear for him. The

issue had only come up because Counsel is seriously ill and might not “make it” to the end of

any trial that might occur if the Court rejected at least part of the R&R so Plaintiff could amend



1
   LR § 1.4 bars affidavits on motions to reconsider, at least without leave. I’m not sure it means a talking affirmation
like this, or whether this is even to be heard per LR § 1.4 rather than FRCP § 59 or FRCP § 60, because § 59 says it’s
for relief from a judgment; § 60 says a judgment is any appealable order; 28 USC § 1291 says all final order are appeal-
able orders; thus when FRCP § 60 says it applies to final judgments it simply defines its application to a subset of that
which is covered by FRCP § 59. Meanwhile LR § 1.4 doesn’t define what it applies to.. In any event, I ask leave to
allow it for one reason, the issue of who helped Plaintiff on what parts of what filings, which is merely collateral.

                                                                                                                        1
Case 2:18-cv-04796-JS-AYS Document 41 Filed 07/04/20 Page 3 of 3 PageID #: 681




and enter discovery. By then Counsel had agreed to file an appearance and oppose as Plaintiff’s

counsel, but was too ill to get it in on time (Mr. Cuthbert knew how ill Counsel was going in)

so in panic Plaintiff submitted something he wrote himself and which, if up to Counsel, would

have been burned instead. Plaintiff knew he was supposed to drive to Islip to file an FRCP § 6

motion to enlarge, but he mailed it, so it arrived late, after that self-=authorized paper he had

no business filing. One presumes this Court was confused with good reason and considered

that paper his objection in toto. But Plaintiff thought the Court would take his paper –then add

to it in supplementation what Counsel would file. That was all his doing, and he hopes the

Court forgives him. There was no intent to evade responding. It wasn’t until late April or early

May 2020 that Counsel was asked to help significantly (viz. on the objection). In May 2018,

Counsel was sitting for an interview with attorney Joseph Giannini, whom Counsel had just

met and who wanted Counsel on his LITV talk show. He told Counsel of Mr. Cuthbert’s case,

in which he’d defended him, and asked if Counsel could represent Mr. Cuthbert in a suit

against those who’d arrested him as he (Mr. Giannini) was too ill. Counsel told him no, he too

was ill. In the next year Mr. Giannini mentioned it once or twice, and Counsel wrote brief email

with some thoughts. It wasn’t until lockdown this year that Counsel heard from Mr. Giannini

that Mr. Cuthbert had lost a § 12(b)(6) motion before a magistrate and would have to object to

her R&R or be nonsuited with prejudice. And, no counsel helped on the complaint, one merely

sent a forms book version for Plaintiff to go from. Counsel knows nothing beyond that, but if

the Court - wants affidavits from Plaintiff, Mr. Giannini, or anyone else), they will be produced.

To be clear, what Plaintiff submitted, now docketed as his objection to the R&R, is all his.

/s/ Frederick M. Oberlander



                                                                                                 2
